UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2014 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2014 Annual Report to Shareholders Central Cash Management Fund Contents 3 Portfolio Management Review 6 Investment Portfolio 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 19 Report of Independent Registered Public Accounting Firm 20 Information About Your Fund's Expenses 21 Tax Information 22 Other Information 23 Advisory Agreement Board Considerations and Fee Evaluation 28 Board Members and Officers 33 Account Management Resources This report must be preceded or accompanied by an offering circular. To obtain the fund's private offering memorandum, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The offering circular contains this and other important information about the fund. Please read the fund's private offering memorandum carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the fund's private offering memorandum for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Objective The fund seeks a high level of current income consistent with liquidity and preservation of capital. In early 2013, the U.S. economy had begun to benefit from gradually increasing housing prices and steady, if unspectacular, employment gains. In May 2013, equity and longer-term fixed-income investors were temporarily rattled by hints from the U.S. Federal Reserve Board (the Fed) that it could begin to taper its monthly asset purchases toward the end of last year. By November, U.S. job creation had picked up considerably, and speculation that the Fed would begin to taper in January or March 2014 started to build. But by the time the Fed made its December 18, 2013 announcement that it would begin tapering in January 2014, financial markets took the news very much in stride. This was because a stream of more favorable economic data had increased overall confidence that the U.S. recovery is sustainable. At the Federal Open Market Committee meeting in March 2014, the Fed’s new chair, Janet Yellen, sought to communicate that the central bank would now be looking at a "basket" of economic indicators — rather than a goal of 6.5% U.S. unemployment — as a guideline for when it would consider raising short-term rates. Positive Contributors to Fund Performance We were able to maintain a competitive yield during the period. With short-maturity yields at record low levels, we pursued a "barbell" strategy for the fund: We continued to hold a significant percentage of portfolio assets in overnight Treasury repurchase agreements for relative yield, flexibility and liquidity purposes. At the same time, we purchased six-month-to-one-year government and agency securities to take advantage of more attractive rates within that portion of the yield curve. We also participated in the government’s newest debt offering, two-year Treasury floating-rate notes, again for the purposes of boosting yield in the current record-setting low-rate environment. Negative Contributors to Fund Performance During the year ended March 31, 2014, our decision to keep a significant percentage of portfolio assets in overnight repurchase agreements cost the fund some yield, but we believe that this represented a prudent approach to maintaining a high level of portfolio quality and liquidity. Outlook and Positioning Within the Treasury and agency money markets, based on the shrinking federal deficit and, by extension, a reduced need for the U.S. government to issue short-term debt, the current balance of tight supply and heavy demand will most likely persist for the foreseeable future. These technical market conditions will most likely keep yields very low throughout the one-day-to-one-year money market yield curve maturity spectrum until the Fed begins to increase short-term rates. We continue to seek high credit quality within the fund. We also intend to seek to maintain our conservative investment strategies and standards. Portfolio Performance (as of March 31, 2014) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. 7-Day Current Yield March 31, 2014 March 31, 2013 Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The barbell strategy involves purchasing bonds with a variety of long- and short-term maturities. Floating-rate securities are debt instruments with floating-rate coupons that generally reset every 30 to 90 days. While floating-rate securities are senior to equity and fixed-income securities, there is no guaranteed return of principal in case of default. Floating-rate issues often have less interest-rate risk than other fixed-income investments. Floating-rate securities are most often secured assets, generally senior to a company’s secured debt, and can be transferred to debt holders, resulting in potential downside risk. Repurchase agreement (overnight repo) — an agreement between a seller and a buyer, usually of government securities, where the seller agrees to repurchase the securities at a given price and usually at a stated time. Repos are widely used money market instruments that serve as an interest-bearing, short-term "parking place" for large sums of money. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of March 31, 2014 Principal Amount ($) Value ($) Government & Agency Obligations 48.6% U.S. Government Sponsored Agencies 44.2% Federal Farm Credit Bank: 0.089%**, 6/26/2014 0.124%*, 10/27/2014 0.129%**, 7/16/2014 0.13%*, 2/2/2015 0.134%*, 11/26/2014 0.135%, 3/3/2016 0.137%*, 10/20/2014 0.139%**, 8/7/2014 0.22%*, 3/4/2015 Federal Home Loan Bank: 0.059%**, 5/12/2014 0.06%**, 4/1/2014 0.07%**, 7/16/2014 0.084%*, 4/25/2014 0.085%*, 4/22/2014 0.098%**, 5/19/2014 0.104%**, 8/1/2014 0.12%, 7/8/2014 0.12%, 10/27/2014 0.125%, 6/18/2014 0.125%, 2/5/2015 0.129%**, 6/11/2014 0.132%**, 4/9/2014 0.135%**, 8/25/2014 0.136%**, 4/9/2014 0.14%, 5/22/2014 0.17%, 8/1/2014 0.17%, 9/5/2014 0.17%, 2/12/2015 Federal Home Loan Mortgage Corp.: 0.07%**, 8/6/2014 0.078%**, 4/24/2014 0.088%**, 5/13/2014 0.095%**, 10/2/2014 0.099%**, 6/4/2014 0.1%**, 10/15/2014 0.1%**, 10/28/2014 0.1%**, 10/24/2014 0.11%**, 11/5/2014 0.114%**, 8/18/2014 0.118%**, 5/27/2014 0.119%**, 6/18/2014 0.134%**, 4/22/2014 0.139%**, 8/26/2014 0.162%**, 7/7/2014 0.169%**, 12/3/2014 4.5%, 4/2/2014 Federal National Mortgage Association: 0.08%**, 7/14/2014 0.099%**, 6/2/2014 0.1%**, 9/3/2014 0.138%**, 6/2/2014 U.S. Treasury Obligations 4.4% U.S. Treasury Notes: 0.095%, 1/31/2016* 2.25%, 1/31/2015 2.375%, 9/30/2014 2.625%, 6/30/2014 4.25%, 8/15/2014 Total Government & Agency Obligations (Cost $706,893,660) Repurchase Agreements 28.3% Barclays Capital, 0.06%, dated 3/31/2014, to be repurchased at $25,000,042 on 4/1/2014 (a) BNP Paribas, 0.05%, dated 3/31/2014, to be repurchased at $127,000,176 on 4/1/2014 (b) HSBC Securities, Inc., 0.05%, dated 3/31/2014, to be repurchased at $95,000,132 on 4/1/2014 (c) Merrill Lynch & Co., Inc., 0.05%, dated 3/31/2014, to be repurchased at $65,000,090 on 4/1/2014 (d) Nomura Securities International, 0.1%, dated 3/31/2014, to be repurchased at $35,000,097 on 4/1/2014 (e) The Goldman Sachs & Co., 0.08%, dated 3/31/2014, to be repurchased at $64,000,142 on 4/1/2014 (f) Total Repurchase Agreements (Cost $411,000,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,117,893,660)† Other Assets and Liabilities, Net Net Assets † The cost for federal income tax purposes was $1,117,893,660. * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2014. ** Annualized yield at time of purchase; not a coupon rate. (a) Collateralized by $25,022,300 U.S. Treasury Bond, 3.625%, maturing on 2/15/2044 with a value of $25,500,078. (b) Collateralized by $128,373,000 U.S. Treasury Notes, with various coupon rates from 0.375–2.625%, with various maturity dates of 6/30/2015–3/31/2021 with a value of $129,540,085. (c) Collateralized by $149,038,225 U.S. Treasury STRIPS, with various maturity dates of 8/15/2026–11/15/2027 with a value of $96,900,874. (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bill Zero Coupon 7/24/2014 U.S. Treasury Note 2/28/2021 U.S. Treasury STRIPS Zero Coupon 5/15/2027 Total Collateral Value (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal National Mortgage Association 5.0–5.5 4/1/2040–7/1/2041 Government National Mortgage Association 2.5–7.5 8/15/2023–3/20/2044 Total Collateral Value (f) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. — Interest Only 6/15/2027–7/15/2032 Federal National Mortgage Association — Interest Only 3.0–3.5 8/25/2027–1/25/2040 Total Collateral Value Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Portfolio are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (g) $
